Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Objection to Drawings
The drawings are objected to because of the following informalities:
In drawing 1(a), element 8 (a lamp head fixing portion) is shown to be the fixing portion. However in other Drawings the same corresponding element is labeled as 9 and element 8 is a different looking element. Further in drawing 3(a), element 6 is named for element 8 of Fig.1 (a).. The lamp fixing door 8 in [0022] and Fig.1 (a) and is labeled as 9 (door screws in [0022]) in Fig.2 (a) and in Fig.3 (a) and Fig.4 (a) it is labeled as lamp head door 6 ([0022]). Therefore it is not clear what exactly is the round element 
    PNG
    media_image1.png
    103
    132
    media_image1.png
    Greyscale
 with 4 screws in the various figures. Similar mix up of names for various other element labels are present in various drawings which is unclear and confusing. Furthermore the drawings do not show in what order the elements are disposed at the two ends of the lighting fixture, meaning which element comes first? Then which is the next element? And so on? In order to provide clarity, in what order are they disposed at the two ends of the lighting fixture. Appropriate correction is needed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “the chuck silicone pad is provided with a second accommodating hole corresponding to the first accommodating hole, and is fixed to the lamp holder through a lamp head fixing portion” is unclear limitation. Since the claim involves the wire proof joints, which show to be protruding out of the lamp fixture ends in instant Fig.1 (b), then it is not clear how the lamp head fixing portion is used without having any opening. If the lamp head fixing portion (8 in Fig.1 (a), 9 in Fig.2(a), 6 in Fig.3(a) and 4(a)) does not have any opening. Without the holes in the “lamp head fixing portion”, how can the wire proof joints protrude out as shown in the various embodiment Figures. Therefore the claim does not distinctly and clearly point out the claimed the subject matter. For purposes of examination the wire proof joints are considered to be formed on the lateral sides and not at the shorter ends such that the “lamp head fixing portion” without any openings can be used to seal on the shorter sides. Appropriate correction is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20100271825, cited previously) in view of Wang (US 20120162982, cited previously) and further in view of Liu (US 20100110701)
Regarding claim 1, Black teaches a light-emitting diode (LED) lamp at least (Fig.2 and 3), comprising a lamp holder (extrusion 105) and a lampshade (optic 140) installed on the lamp holder and the lampshade is integrally formed ([0029] as it is one piece element).
Although Black teaches a PCB ([0030]) and a light source ([0046],[0030]) it does not explicitly teach the location of the PCB and the light source, however since Black teaches a lighting fixture with the optic element (140) which is universally known to be located over a light source in order to achieve unobstructed light passage between the light source and the optic element, therefore it is considered that the printed circuit board (PCB) is located below the optic 140 shown by arrows in Figure below and is



    PNG
    media_image2.png
    324
    585
    media_image2.png
    Greyscale

 considered to be disposed between the lamp holder and the lampshade; and the PCB is provided with a light source component ([0046],[0030]) ,wherein the LED lamp comprises a connecting chuck (end cap 110 in Fig.3 and 4); the lamp holder and the lampshade are installed in the connecting chuck; the lamp holder and the lampshade are connected and clamped by the connecting chuck; a chuck silicone pad (silicon gasket 120) is disposed among the connecting chuck, the lamp holder and the lampshade; the connecting chuck is provided with a first accommodating hole ( rectangular hole in 110 OR from the end cap screws 150 in Fig.3 and 4;[0031]) ; and the chuck silicone pad is correspondingly provided with a second accommodating hole corresponding to the first accommodating hole (rectangular hole in 120 OR [0067] and screw holes in 120 in Fig.4) , wherein the LED lamp comprises a chuck cover plate (end cap cover 145 in Fig.4) for closing the first accommodating hole; the chuck cover plate is fixed to the connecting chuck 110 but does not teach a cover plate silicone pad is disposed between the chuck cover plate and the connecting chuck; the chuck cover plate is provided with a third accommodating hole; and the cover plate silicone pad is correspondingly provided with a fourth accommodating hole and the cover plate silicone 
However, use of silicone sealing gasket/washer/sealing rings are well-known solutions as already disclosed for example by  the silicone gasket 120 between the end cap 110 and the lamp shade 140/lamp holder 105 with accommodating holes (screw holes, see rejection in claims 1-3) in Black in order to provide water tight sealing ([0004]), therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a second silicone gasket/pad between the end cap 145 and the end cap 110 of Black with screw accommodating holes (holes shown in 120) such that the cover plate silicone pad is fixed to the connecting chuck through a door screw, with the door screw clamped on the chuck silicone pad in Black in order to achieve water tight sealing. 
Black is silent regarding the LED lamp comprises waterproof joints through which a wire penetrates; and the waterproof joints penetrate through the third accommodating hole and are fixed to the chuck cover plate.
 In the same field of endeavor, Wang teaches the LED lamp (Fig.3) comprising waterproof joints (waterproof interfaces 621) through which a wire penetrates ([0023]); and the waterproof joints penetrate through the third accommodating hole and are fixed to the chuck cover plate 62, in order to achieve watertight wire through-holes and penetrating a wire of the LED lamp through a wire protecting clamp, and fixing the wire through a wire protecting clamp screw.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the waterproof connectors as disclosed in 
Black in view of Wang does not teach the chuck silicone pad is fixed to the lamp holder through a lamp head fixing portion (see 112 rejection above, wherein the wire joint proofs are considered to be on lateral sides and not on the shorter sides of the lighting fixture).
Liu teaches a lighting fixture wherein the chuck silicone pad (cushioning plate 16) is fixed to the lamp holder through a lamp head fixing portion 14 ([0018]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the lamp head fixing portion at the ends as disclosed in Liu in the device of Black in view of Wang in order to achieve improved sealing ([0002] in Liu).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20100271825, cited previously) in view of Wang (US 20120162982, cited previously)  
Regarding claim 7, Black teaches an installation method for an LED lamp, comprising: installing a lampshade (optic 140) onto a lamp holder (extrusion 105), wherein the lampshade is integrally formed ([0029] as it is one piece element).
Regarding the limitation of “installing a PCB between the lamp holder and the lampshade, wherein the PCB is provided with a light source component”; although Black teaches a PCB ([0030]) and a light source ([0046],[0030]) it does not explicitly teach the location of the PCB and the light source, however since Black teaches a lighting fixture with the optic element (140) which is universally known to be located over 


  
    PNG
    media_image2.png
    324
    585
    media_image2.png
    Greyscale
considered to be disposed between the lamp holder and the lampshade; and the PCB is provided with a light source component ([0046],[0030]).
Black further teaches the installation method further comprises: installing the lamp holder and the lampshade into a connecting chuck (end cap 110 in Fig.3); connecting and clamping the lamp holder and the lampshade through the connecting chuck (See Fig.2); installing a chuck silicone pad (gasket 120 in Fig.3) among the connecting chuck, the lamp holder and the lampshade; the connecting chuck 110 being provided with a first accommodating hole (rectangular hole in 110), and the chuck silicone pad being provided with a second accommodating hole (rectangular hole in 120), corresponding to the first accommodating hole.

Wang teaches a chuck cover plate 62 fixing the chuck cover plate to the connecting chuck 52; the chuck cover plate being provided with a third accommodating hole (opening in 62), penetrating the wire in the LED lamp through a waterproof joint (621 and the corresponding text); and penetrating the waterproof joints through the third accommodating hole and fixing the waterproof joints to the chuck cover plate. 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the water proof joint as disclosed in Wang in the device of Black in order to connect the external power source through the water proof interface 621 ([0022]-[0023] in Wang).
Although Black in view of Wang does not teach disposing a cover plate silicone pad between the chuck cover plate and the connecting chuck and the cover plate silicone pad being correspondingly provided with a fourth accommodating hole corresponding to the third accommodating hole, the cover plate silicone pad is fixed to . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Wang and Liu and further in view of Hu (CN203068313U,ngish Translation) and Sussman (US equivalent US 20170138551, foreign priority date is relied upon in the rejection)
Regarding claim 5, Black in view of Wang and Liu teaches the invention set forth in claim 1, but is silent regarding the LED lamp comprises silicone strips; the silicone strips are disposed in the lampshade and are connected along the PCB (For claim 5) and placing the silicone strips into the lampshade and connecting the silicone strips along the PCB (For claim 8).
In the same field of endeavor, Hu teaches a LED lamp comprising sealing strips 11 (see Fig.1 in Hu: the light-transmitting glass 7 is pressed on the lamp body 4, and the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the waterproof sealing strips across the transparent cover and PCB as disclosed in Hu in the device of Black in view of Wang and Liu in order to achieve a water proof cover.

Black in view of Wang and Hu does not teach the LED lamp comprises a wire protecting clamp for fixing the wire, and a wire protecting clamp screw for fixing the wire protecting clamp; and the wire penetrates through the wire protecting clamp and is fixed through the wire protecting clamp screw (for claim 5) and penetrating a wire of the LED lamp through a wire protecting clamp, and fixing the wire through a wire protecting clamp screw.
Utilizing wiring clamps and screws are well known techniques in LED lighting systems/LED substrates as disclosed in Sussman such that a wire protecting clamp (116a,116b in Fig.2 and 4) for fixing the wire, and a wire protecting clamp screw ([0049] and [0040]) for fixing the wire protecting clamp; and the wire penetrates (as shown in recess 116b in Fig.4) through the wire protecting clamp and is fixed through the wire protecting clamp screw in order to secure the wires onto the LED substrate. 
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Wang and further in view of Hu (CN203068313U,ngish Translation) and Sussman (US equivalent US 20170138551, foreign priority date is relied upon in the rejection)
Regarding claim 8, Black in view of Wang teaches the invention set for the in claim 7 respectively, but is silent regarding the LED lamp comprises silicone strips; the silicone strips are disposed in the lampshade and are connected along the PCB (For claim 5) and placing the silicone strips into the lampshade and connecting the silicone strips along the PCB.
In the same field of endeavor, Hu teaches a LED lamp comprising sealing strips 11 (see Fig.1 in Hu: the light-transmitting glass 7 is pressed on the lamp body 4, and the sealing strip 11 Set on both sides of the transparent glass 7, the bead 9 is pressed on the sealing strip 11 to form a waterproof cover) the sealing strips are disposed in the lampshade 7 and are connected along the PCB 5 and placing the silicone strips into the lampshade and connecting the silicone strips along the PCB  in order to achieve a water proof cover.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the waterproof sealing strips across the 

Black in view of Wang and Hu does not teach the LED lamp comprises a wire protecting clamp for fixing the wire, and a wire protecting clamp screw for fixing the wire protecting clamp; and the wire penetrates through the wire protecting clamp and is fixed through the wire protecting clamp screw (for claim 5) and penetrating a wire of the LED lamp through a wire protecting clamp, and fixing the wire through a wire protecting clamp screw (for claim 8).
Utilizing wiring clamps and screws are well known techniques in LED lighting systems/LED substrates as disclosed in Sussman such that a wire protecting clamp (116a,116b in Fig.2 and 4) for fixing the wire, and a wire protecting clamp screw ([0049] and [0040]) for fixing the wire protecting clamp; and the wire penetrates (as shown in recess 116b in Fig.4) through the wire protecting clamp and is fixed through the wire protecting clamp screw in order to secure the wires onto the LED substrate. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the wiring clamps and screws for holding the wires as disclosed in Sussman, in the device of Black in view of Wang and Hu in order to secure the wires onto the LED substrate.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Wang and Liu and further in view of Lu (US 20160356460,cited previously)

Lu teaches an LED lamp, wherein the LED lamp comprises a power supply 16 (Fig.2A and [0019]); a PCB 10; another end of a power line is positioned outside the shell (wire joint module 3 , 6 as wire connector in [0019] and wiring hole 25 in [0020]) of the LED lamp; the LED lamp comprises a power supply clamping board 17 (securing panel for power supply in [0019]) for fixing the power supply; the power supply clamping board 17 is disposed below the PCB (10 that is not shown in Fig.2B, however from the position of the LED holding strips 12 and the clamping board 17 in Fig.2B, the PCB 10 (in Fig.2A) that drives the LED holding strips is considered to be between 17 and 12) and is connected with the PCB; in order to secure the lamp holder ([0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the power supply arrangement, as disclosed in Lu in the device of Black in view of Wang and Liu in order to secure the lamp holder.

Although Black in view of Wang, Liu and Lu does not teach the power supply is connected with a wiring terminal through the wire; the wiring terminal is disposed on the PCB and is positioned in a shell of the LED lamp and wherein the fixing screw is a half tooth screw or a buckle screw; however, connecting the power supply through the wire , the wiring terminal disposed within the shell and on the PCB and the use of the particular type of screw is considered to be nothing more than the use of one of numerous and well known alternate methods  that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to supply .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Wang and further in view of Lu (US 20160356460, cited previously)
Regarding claim 10, Black in view of Wang teaches the invention set for the in claim 10, but is silent regarding the installation method for the power supply.
Lu teaches the installation method, wherein the installation method further comprises; and the installation method further comprises: disposing a power supply clamping board 17 (securing panel for power supply in [0019]) below the PCB (10 that is not shown in Fig.2B, however from the position of the LED holding strips 12 and the clamping board 17 in Fig.2B, the PCB 10 (in Fig.2A) that drives the LED holding strips is considered to be between 17 and 12) in order to secure the lamp holder ([0019]) in order to secure the lamp holder ([0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the power supply attachment, as disclosed in Lu in the device of Black in view of Wang in order to secure the lamp holder.

Although Black in view of Wang and  Lu does not teach connecting the power supply with a wiring terminal in the LED lamp through the wire; disposing the wiring terminal on the PCB and positioning the wiring terminal in a shell of the LED lamp; and connecting the power supply clamping board with the PCB; and wherein the fixing screw is a half tooth screw or a buckle screw; however, connecting the power supply 
Other art
Cited previously: US 20140160742 for limitations of claims 6 and 10
CN203115925U teaches sealing rings/gaskets in light fixtures to form tight sealing.

Response to Arguments
The arguments filed by the Applicant 01/4/21 is acknowledged. Applicant has not made any Remarks other than inclusion of the amended portion of the claims that are hereby moot in light of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875